Citation Nr: 0522323	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-13 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hepatitis, to include 
Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1973 to October 
1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
September 2003, the Board remanded this case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service medical records revealed that he was 
treated for Hepatitis.  A January 1974 entry indicated that 
the veteran was treated for viral hepatitis and had a history 
of drug abuse.  A February 2003 VA discharge diagnoses 
included chronic hepatitis, CVD.  An August 2002 VA discharge 
summary showed the veteran injected cocaine and heroin and 
had been a drug addict for 30 years.  The record further 
indicated that the veteran was Hepatitis C virus (HCV) 
positive since 1998.  The Board finds that under the 
circumstances of this case a VA examination is warranted to 
determine the nature of the veteran's Hepatitis, to include 
Hepatitis C.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any Hepatitis that he may currently 
have to include Hepatitis C.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the 
claims file (to specifically include 
service medical records) and examining 
the veteran, the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that any current 
Hepatitis, to include Hepatitis C, is 
related to service.  The examiner 
should specifically comment on the 
veteran's reported history of drug use.  
A detailed rationale for all opinions 
expressed should be furnished.

2.  After completion of the above and 
any other development deemed necessary, 
the RO should review the expanded 
record and determine if the benefit 
sought can be granted.  Unless the 
benefit sought is granted, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




